Foti, J.,
dissenting. I must respectfully disagree with the view of the majority sustaining the court’s granting of the plaintiff’s motion in limine, for any one of the three following reasons: (1) the court assumed facts not in evidence in ruling on the plaintiff’s motion; (2) the plaintiffs psychological condition was first introduced by her own claim; and (3) the releases that were signed by the plaintiff waived any psychologist-patient privilege that may have existed.
I
On August 9,1989, after the plaintiff presented witnesses and concluded her case, she filed, served on the defendant’s counsel without prior notice, and was granted, a motion in limine by which the testimony of psychologist Wendy Joondeph was ordered excluded as subject to the confidentiality privilege of General Statutes § 52-146c (b).1 Joondeph was not subpoenaed, but was present in court and prepared to testify. She was not allowed to testify, however, even for the limited purpose of the motion in limine.
In order to grant the motion in limine, § 52-146c (b) mandates that the court find certain essential facts. In the present case it was necessary for the trial court *351to find that Joondeph was, during the time in question, a licensed psychologist, that she practiced in the area of clinical psychology, and that the plaintiff consulted her for the purpose of securing psychological services. The parties did not stipulate to these facts and the court heard no evidence on the plaintiffs motion. The court therefore had to rely on the evidence presented in the plaintiffs case-in-chief to establish any facts found.
A review of the record discloses that the plaintiffs case consisted of the testimony of three witnesses, a psychiatrist, David Zucker, the plaintiff and the defendant. None testified, nor were they competent to testify, as to whether Joondeph was a licensed psychologist, practicing in the area of clinical psychology, when the plaintiff consulted her. Although Zucker labeled Joondeph a “psychologist who is apparently in private practice in the Rye area,” he indicated clearly that his knowledge of that “fact” was gleaned “from her letterhead.” The record clearly shows that all counsel were unsure of Joondeph’s credentials in that they referred to her alternately as a “psychologist,” a “psychiatrist” or a “marriage counselor.”
It should also be noted that the defendant’s counsel pointed out that Joondeph saw the defendant and the children independently and acted as their counselor. For this fact alone, she should have been allowed to testify at least as to the relationship between the children and the plaintiff as well as between the children and the defendant. Testimony on this point would not have been a breach of confidentiality, if any existed. The plaintiff’s counsel asked for an offer of proof as to whom Joondeph had treated, but the court refused to allow this evidence in for any purpose. An offer of proof by the defendant, sought by the plaintiff, may have easily clarified this point.
*352When asked if she had gone to Joondeph for anything to do with her own emotional or mental condition, the plaintiff testified, “No. I didn’t go in to see her for that purpose. It was more for counseling because that was what [the defendant] wanted.”
I respectfully submit that the record before us indicates that Joondeph’s qualifications were never accurately established, that she had assisted and counseled the family in different capacities at different times and that some of this counseling was beyond the scope of confidentiality as defined in § 52-146c (b). The court could not make the necessary findings to grant the motion in limine in the absence of a stipulation by the parties or an evidentiary hearing. The record fails to establish evidence sufficient to support the trial court’s finding. See, e.g., Richard v. Richard, 23 Conn. App. 58, 63, 579 A.2d 110 (1990).
Even assuming arguendo that the court somehow could have found that Joondeph was a licensed psychologist, without Joondeph’s testimony it could not find that she was practicing in the area of clinical psychology during that period of time when the plaintiff was consulting with her absent Joondeph’s testimony.
II
Second, the court, in granting the plaintiff’s motion in limine, found that the plaintiff had not introduced her mental condition as a defense2 and therefore had not waived the privilege under § 52-146c (c) (2). That statute, as pertinent, provides: “Relevant communications under this section shall not be privileged . . . *353(2) if . . . a person introduces [her] psychological condition as an element of [her] claim or defense . . . .” (Emphasis added.) In this case, the plaintiff’s claim was that she was in a psychological condition suitable to be awarded custody of the children.
The court found that “the defendant had originally retained [Joondeph] for marriage counseling” (emphasis added) and that “[t]he preoccupation of the plaintiff with [a young man who had installed vinyl siding on the house] resulted in the defendant asking her to go to counseling in which the defendant participated. In February, the counselor, who is a psychologist, recommended that the plaintiff be hospitalized. It appears that during this period the plaintiff’s behavior was somewhat unusual. The children told the family relations officer that their mother was often in bed and did not prepare meals and that [one of the children] or her father prepared the dinner meal.” The plaintiff was admitted, voluntarily, to the Rye Psychiatric Hospital, where she remained for two weeks. She was then out of the hospital for two weeks, but returned, voluntarily, for a three month stay. The court also found that following her discharge “she engaged in outpatient therapy with the psychologist who had originally treated her and continued in it for some three months when she decided to stop it.” The court never found, however, at what point “marriage counseling” ended and “treatment” began.
In excluding Joondeph’s testimony in its entirety, the court excluded not only those communications that occurred during the three months of treatment when perhaps Joondeph was a licensed psychologist practicing in the area of clinical psychology, but it also excluded all of the testimony she may have offered that concerned her services as a “marriage counselor” to both parties. Joondeph’s testimony should have been *354permitted to clarify this crucial role differentiation that is an element necessary for a finding of a confidential relationship under § 52-146c. The court did not hear Joondeph’s testimony as to whether, after the plaintiff was released from the hospital, Joondeph was acting as a marriage counselor with the ultimate goal of saving the parties’ marriage or whether she was acting as a clinical psychologist who was treating the plaintiff for a psychological condition. Because the defendant continued to participate in the sessions, both his and the plaintiff's understanding of the nature of the treatment is relevant. Joondeph’s purpose and intent in those same sessions, however, was of equal relevance. Before the trial court could determine whether § 52-146c applied, it was essential for the court to know what only Joondeph could offer, i.e., whether it was her aim to treat the parties individually or as a unit, and whether her ultimate goal was to preserve the plaintiff’s psychological stability, or whether it was to determine and act upon the stability of the marriage. The defendant’s counsel sought to produce this evidence at the motion in limine, but it was not allowed to do so.
“The statute provides a privilege for confidential communications so that a patient may safely disclose to [her] therapist personal information that is necessary for effective treatment or diagnosis. State v. White, 169 Conn. 223, 234-35, 363 A.2d 143, cert. denied, 423 U.S. 1025, 96 S. Ct. 469, 46 L. Ed. 2d 399 (1975). Communications that bear no relationship to the purpose for which the privilege was enacted do not obtain shelter under the statute and are admissible subject to the normal rules of evidence.” Bieluch v. Bieluch, 190 Conn. 813, 819, 462 A.2d 1060 (1983).
The plaintiff’s witness, Zucker, a Fairfield psychiatrist, was called according to the plaintiff’s coun*355sel, “to refute the opinions and conclusions of the custody study as to the plaintiff’s mental condition which had been introduced into the trial when the custody study was admitted into evidence by the court” pursuant to Practice Book § 479.3
Zucker testified that the plaintiff suffered, in the past, from depression and an adjustment disorder of adult life. He stated that this was caused by feelings of guilt and discomfort that were rooted in religious conviction. Zucker stated that he would not totally agree with the diagnosis of Elliott Singer, a psychiatrist connected with the Rye Psychiatric Institute, or of Joondeph, that the plaintiff suffered from a schizoaffective disorder, and, he stated that he doubted that the plaintiff had ever exhibited psychotic symptoms, a necessary predicate to the schizoaffective disorder diagnosis. He did acknowledge that the plaintiff had a dependent personality.
Zucker was allowed to testify as to conversations he had with both Joondeph and Singer and he was allowed to refer to reports of both of these doctors. Neither Joondeph nor Singer, however, could testify. While Zucker did not disagree with the “psychotic or fantasy relationship diagnosis” made by Singer at the Rye Psychiatric Hospital in 1987 for the plaintiff, he referred to it as a “cross-sectional diagnosis” or that it perhaps should have been called a “tentative diagnosis of schizoaffective disorder.”
It should also be noted that Zucker never asked the plaintiff about the exorcism that she performed on her daughter in 1987. Zucker knew about it through Singer’s conversation and notes. Although the plaintiff had never mentioned this to him, Zucker did ask *356the parties’ daughter about an alleged slapping of her brother by the plaintiff. He also asked the plaintiff about an episode when the brother called the police because the plaintiff was attacking her husband.
Zucker ultimately indicated that there was a possibility of psychiatric problems recurring because “[i]f my impression is that this is a stress reaction brought on by a bad marriage and the stress incurred and by her own guilt, then my diagnosis becomes either a brief reactive psychosis or schizophrenia form illness; either of which [is] time limited.”
The obvious purpose of Zucker’s testimony was to establish the plaintiff’s claim that she was of sound mind and to present evidence of the plaintiff’s psychological condition that would enable the court to award her custody of the children, contrary to the recommendations made by the extensive custody study submitted by the family relations division of the Superior Court. Her claim was that she was emotionally and mentally fit, contrary to the study’s conclusion that she had paranoid delusions, crossed between reality and fantasy concerning an imagined love between herself and a young construction worker, coupled with depression, high agitation, agoraphobia, and suicidal tendencies.
While the plaintiff had the opportunity to present evidence that she was psychologically fit, the defendant was not given the opportunity to show, by available and competent evidence, that the plaintiff was not psychologically fit for purposes of custody.4 The plaintiff was *357allowed to discredit a great deal of the family relations custody report, but the defendant was not allowed to present evidence to support that report.
The family relations report was not sealed as a court exhibit.5 It does not create a presumption to be rebutted nor a prima facie case. It is merely an aid to the court that the court is free to accept or to reject. The plaintiff, through Zucker, clearly introduced her psychological condition, even though the question of that psychological condition was initiated by the court ordered family relations custody study. The court should have gone on to determine whether it was “more important to the interests of justice that the communications be disclosed than the relationship between the person and psychologist be protected.” General Statutes § 52-146c (c) (2).
Ill
Finally, the plaintiff supplied several general releases, that were prepared by counsel, to both family relations officers and counsel for the defendant, thereby waiving any psychologist-patient privilege, if any in fact did exist.
It might reasonably be argued that when the plaintiff executed releases allowing the family relations officer access to the details of her treatment with Joondeph, these releases were for the limited purpose of preparing the child custody report that had been ordered by the court, and that the plaintiff could still *358have expected continued confidentiality. Such a claim, however, cannot be made as to the consent form that was given to the defendant’s counsel. This release did not limit the purpose for which it was given, nor did it contain a reservation allowing the plaintiff to withdraw it at any time.
Waiver is the intentional relinquishment of a known right. Goldenberg v. Corporate Air, Inc., 189 Conn. 504, 510, 457 A.2d 296 (1983). The plaintiff could not reasonably have expected continued confidentiality once she intentionally relinquished her right. Once he received the written waiver, counsel for the defendant was free to use that form in any legal way for the best interest of his client. It is axiomatic that privileged communications that are disclosed are no longer privileged. For example, as the plaintiff conceded during oral argument before this court, a communication that may have been privileged, to the effect that the plaintiff had performed an exorcism on one of her children, no longer could be so classified because the defendant’s counsel, through the plaintiff’s unlimited release, had obtained and used that information during cross-examination in open court. The defendant was free to disseminate that information, or any other communication, in various ways making such known to the general public.
Accordingly, for any one of the reasons given, I would reverse.

 The majority correctly analyzes General Statutes § 52-146c (b) as applied by the trial court on August 9,1989. We recognize that the 1989 General Assembly amended this section and, effective October 1,1989, there is no longer a requirement that the party claiming the privilege of confidentiality prove that the psychologist practices in the area of clinical psychology.


 The court stated: “Here, as counsel pointed out, the introduction [of the psychological condition of the plaintiff as testified to by Zucker], in a sense, was not made by the plaintiff. The testimony was produced, in effect, as anticipating a defense. I think that falls within this — That does not fall within the provisions of this section. I will therefore grant the motion in limine.” (Emphasis added.)


 The report was actually offered into evidence by the defendant’s counsel during his cross-examination of Zucker, although the report had been ordered by the court and was in the court clerk’s file.


 The defendant’s counsel stated: “Also, she quite clearly has introduced her health as an issue through the calling of Dr. Zucker, whether that was as a defense or as an oifense. It is irrelevant. Her health is very critical under the alimony and assignment area. I find it inconceivable that it is not extremely important for custody and visitation.”
Our Supreme Court in Bieluch v. Bieluch, 190 Conn. 813, 819-20, 462 A.2d 1060 (1983), specifically did not answer the question whether a par*357ent seeking custody introduces his “mental condition as an element of his claim or defense” so as to waive the privilege.


 Since the family relations custody report was made an exhibit and not sealed, it is available to the news media and the general public, and its contents, including any “privileged” communications between the plaintiff and Singer and the plaintiff and Joondeph, cannot reasonably be expected to have continued confidentiality.